Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. (See delBusto v. DuPont deNemours & Company, Inc., 167 Misc. 920; affd., 259 App Div. 1070; appeal denied, 260 id. 842; 284 N. Y. 817; Statute of Limitations set forth in section 66 of article 4-A, Workmen’s Comp. Law.) All concur, Cunningham, J., in result. (The order denies defendant’s motion to dismiss plaintiff’s complaint in a negligence action.) Present — Cunningham, Taylor, Dowling, Harris and McCurn, JJ.